UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JOSEPH MODESKI, et al.,
Plaintiff,

v. Civil Action No. 1:18-cv-12383-FDS

SUMMIT RETAIL SOLUTIONS, INC.,

Defendant.

 

STIPULATED CONFIDENTIALITY PROTECTIVE ORDER

To adequately protect material entitled to be kept confidential, the parties in the above-
captioned matter, by and through their respective counsel, and pursuant Rule 26(c) of the Federal
Rules of Civil Procedure, hereby stipulate and agree to the terms of this Stipulated
Confidentiality Protective Order as follows:

1. Scope. This Stipulated Confidentiality Protective Order (“Order”) shall apply to
information, testimony, documents and things provided by the parties in the above-captioned
matter that contain proprietary, personal or confidential information that is not generally
disclosed to the public by the parties and any other information that is required by law or
agreement to be kept confidential.

2. Non-disclosure of Confidential Documents. No confidential document may be
disclosed to any person except as provided in Paragraph 3 below. A “confidential document”
means any document that bears the legend “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL.” In the event that a party inadvertently fails to designate a document as
confidential, and the party reasonably and in good faith believes that it should be so designated,

the party may subsequently make such a designation by notifying the recipient’s counsel in
writing as soon as practicable. After receipt of such notification, the recipient will treat the
information as if it had been designated confidential at the time the information was produced.
The parties agree that either party may designate appropriate documents prior to the Court’s
entry of this Order.

3. Permissible Disclosures. Documents and information stamped
“CONFIDENTIAL” may be disclosed to: (i) counsel for the parties in this action who are
actively engaged in the conduct of this litigation, including counsel’s legal and clerical assistants;
(ii) a party, or an officer, director, or employee of a corporate party deemed necessary by counsel
for that party to aid in the prosecution, defense, or settlement of this action; (iii) any person
designated by the Court; (iv) persons sitting for depositions or appearing as trial witnesses; (v)
court reporters employed in this action; (vi) outside consultants or experts retained for the
purpose of assisting counsel in the litigation; and (vii) any other person as to whom the parties in
writing agree, provided, however, that persons identified in subparts (vi) and (vii) shall sign the
form appended as Exhibit A prior to the disclosure of any confidential documents to such person.

Documents and information stamped “HIGHLY CONFIDENTIAL” may not be
disclosed to any person or entity, except outside or internal counsel for the parties, as well as
their paralegals, investigative, secretarial and clerical personnel who are employed by and
engaged in assisting such counsel in this litigation, or to the Court in accordance with this Order.

4, Dispute Regarding Classification. In the event that a party objects to the
designation of any document or documents as confidential by the other party, the objecting party
shall provide notification of the objection to counsel for the party asserting confidentiality and
may seek a Court order. Any document(s) that are stamped confidential and subject to challenge

shall be treated as subject to the protections of this stipulation until the Court orders otherwise.
5. Designation of Transcripts. When confidential information is incorporated into
a transcript of a deposition, hearing, trial or other proceeding, including exhibits, the designating
party shall, with the cooperation of all other parties, make arrangements with the reporter during
the course of such deposition or other proceeding to label such transcript, portions thereof and/or
exhibits as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” In the alternative, a party
may designate, in writing, such transcripts, portions thereof and/or exhibits as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” after receipt by the designating party of
the original or a copy thereof.

6. Use of Confidential Information. Persons obtaining access to confidential
documents or information under this Order shall use the information only for preparation and
trial of this litigation (including motion practice, mediation, appeals and retrials), and shall not
use such information for any other purpose, including but not limited to use in business,
governmental, commercial, administrative, or judicial proceedings or transactions other than the
present action.

7. Confidential Information at Trial. Subject to the Federal Rules of Civil
Procedure, stamped confidential documents and other confidential! information may be offered in
evidence at trial or any court hearing. Any party may move the Court for an order that the
evidence be received in camera or under other conditions to prevent unnecessary disclosures.
The Court then will determine whether the proffered evidence should continue to be treated as
confidential information and, if so, what protection, if any, may be afforded to such information
at the trial.

8. Filing of Confidential Information. To the extent that any party seeks to file

documents or information subject to this stipulation with the Court, the filing party may either (a)
file a motion for leave to file the information under seal pursuant to Local Rule 7.2 prior to
submitting such material to the court, or (b) seek and obtain the producing party’s consent to file
such information without such protections. Any documents filed under seal shall remain sealed
while in the office of the Clerk so long as they retain their status as confidential documents, in
accordance with the governing Local Rule.

9. Non-termination. The provisions of this Order shall not terminate at the
conclusion of this action. Upon completion of this litigation, the receiving party shall, upon
request by the producing party, return or destroy all Confidential or Highly Confidential
material.

10. No Waiver. The inadvertent, unintentional, or in camera disclosure of
confidential documents and information shall not be deemed a waiver of the producing party’s
claims of confidentiality. Ifa party inadvertently or unintentionally produces any confidential
document or information without marking or designating it as such, the party may, promptly
upon discovery, furnish a substitute copy properly marked along with written notice to all parties
(or written notice alone as to non-documentary information) that such information is deemed
confidential and should be treated as such in accordance with the provisions of this Order. Each
person receiving such a notice must treat the inadvertently produced, confidential information as
confidential. If the inadvertently produced, confidential information has been disclosed prior to
the receipt of such notice, the party that made the disclosure shall notify the party providing

notice of inadvertent disclosure in writing within 14 days.
11, Production of Privileged Material. The parties agree that the production of
communications, documents or information protected by the attorney-client privilege, work
product doctrine, or any other privilege or protection from disclosure (“Privileged Material”),
whether inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in
this case or in any other federal or state proceeding. If the receiving party receives documents,
ESI or other forms of information from the producing party that, upon inspection or review,
potentially appears to contain Privileged Material, the receiving party shall immediately stop
review of such information and promptly return, delete, or destroy all copies of the Privileged
Material. Upon written notification from the producing party to the receiving party identifying
Privileged Material, the receiving party shall not review the disclosed Privileged Material; shall
return, delete, or destroy all copies of the disclosed Privileged Material; and shall make no
further use of such Privileged Material. The parties agree that this Order shall be interpreted to
provide the maximum protection allowed by Federal Rule of Evidence 502(d).

12. Nothing contained in this Order and no action taken pursuant to it shall prejudice
the right of any party to contest the alleged relevancy, admissibility, or discoverability of

confidential documents and information sought.

BY THE COURT:

Nov. 27, ZF

 
DATED: November 27, 2019

SO AGREED AND STIPULATED TO:

s/ Benjamin L. Davis
Benjamin L. Davis, III

bdavis@nicholllaw.com

Michael A. Brown
mbrown@nicholllaw.com

The Law Offices of Peter T. Nicholl
36 South Charles Street, Suite 1700
Baltimore, Maryland 21201

Phone: (410) 244-7005

Facsimile: (410) 244-8454

COUNSEL FOR PLAINTIFFS

S/ Hillary J_ Massey
Barry J. Miller (BBO No. 661596)

bmiller@seyfarth.com

Hillary J. Massey (BBO No. 669600)
hmassey@seyfarth.com

Seyfarth Shaw LLP

Seaport East Suite 300

Two Seaport Lane

Boston, MA 02210-2028

Telephone: (617) 946-4800

Fax: (617) 946-4801

COUNSEL FOR DEFENDANT
Exhibit A
Acknowledgment of Stipulated Confidentiality Protective Order

I have received a copy of the Stipulated Confidentiality Protective Order in the action
entitled Modeski et al. v. Summit Retail Solutions, Inc., Civil Action No. 1:18-cv-12383-FDS,
pending in the United States District Court for the District of Massachusetts. I have carefully
read and understand the provisions of the Stipulated Confidentiality Protective Order.

I agree to comply with all provisions of the Stipulated Confidentiality Protective Order.

I agree to not divulge to persons other than those specifically authorized by the Stipulated
Confidentiality Protective Order, and will not use, copy, distribute or disclose, except solely for
purposes of this litigation, any confidential document or information except as provided herein.

I agree to return all documents containing confidential information to the attorneys who
presented this Acknowledgment to me within sixty (60) days after the final conclusion of this

litigation whether by dismissal, final judgment or settlement, or sooner if so requested.

Signature:

 

Printed Full Name:

 

Date:

 
CERTIFICATE OF SERVICE

[hereby certify that, on November 27, 2019, this document filed through the CM/ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and paper copies will be sent to those indicated as non-registered participants.

s/ Hillary J. Massey
Hillary J. Massey
